                Case:17-80052-jwb    Doc #:93 Filed: 08/29/19    Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF MICHIGAN
                               ____________________

In re:
                                                        Case No. BG 17-00047
ROBIN L. KRUTEL,                                        Chapter 7

     Debtor.
______________________________________/

KELLEY R. BROWN,
                                                        Adversary Proceeding
         Plaintiff,                                     No. 17-80052

-vs-

ROBIN THOMAS-KRUTEL
n/k/a ROBIN FROMILLE,

     Defendant.
______________________________________/


             ORDER DISMISSING COMPLAINT FOR NO CAUSE OF ACTION

                      PRESENT:      HONORABLE JAMES W. BOYD
                                    United States Bankruptcy Judge

      On April 10, 2017, Kelley R. Brown (the “Plaintiff”) filed a complaint seeking a
determination that Robin Thomas-Krutel (the “Defendant”) owed him a nondischargeable
debt under 11 U.S.C. § 523(a)(2)(A) or (a)(4). (AP Dkt. No. 1.) The complaint was
subsequently amended on two occasions. Like the original complaint, the Second
Amended Complaint, filed on August 31, 2018, asserts causes of action for fraud under
§ 523(a)(2)(A) (“Count I”) and breach of fiduciary duty and larceny under § 523(a)(4)
(“Count II”). (AP Dkt. No. 60.) A trial was held before this court on July 30, 2019. At the
conclusion of the trial, the court took the matter under advisement.

       On August 28, 2019, the court gave a bench opinion dismissing the Plaintiff’s
Second Amended Complaint for no cause of action. In accordance with the bench
opinion, and for the reasons set forth therein;

        NOW, THEREFORE, IT IS HEREBY ORDERED AND ADJUDGED that the
Plaintiff’s Second Amended Complaint in this adversary proceeding is DISMISSED for no
cause of action.
                Case:17-80052-jwb   Doc #:93 Filed: 08/29/19   Page 2 of 2



         IT IS FURTHER ORDERED that the Clerk shall serve a copy of this order pursuant
 to Fed. R. Bankr. P. 9022 and LBR 5005-4 upon Nicholas S. Laue, Esq., attorney for the
 Plaintiff, and Michael M. Malinowksi, Esq., attorney for the Defendant.

                                    END OF ORDER




IT IS SO ORDERED.
Dated August 29, 2019
